As filed with the Securities and Exchange Commission on December 9, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05339) Concorde Fund, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) (972)-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 9/30/2013 Date of reporting period:9/30/2013 Item 1. Reports to Stockholders. A NO-LOAD MUTUAL FUND ANNUAL REPORT Dated September 30, 2013 November 13, 2013 Dear Shareholders, We are pleased to present the Annual report of Concorde Funds, Inc. for the fiscal year ended September 30, 2013. Concorde Value Fund Concorde Value Fund, managed by Concorde Investment Management, produced a net return of 15.46% for the fiscal year ending September 30, 2013 following on a 23.77% for the last fiscal year.The fund maintained a larger than typical cash position and focused on more large companies as a reflection of the defensive mindset for the Fund’s current investment stance.In our opinion, the current economic and political environment requires a more risk adverse policy and the wide variation in performance among individual companies and industry categories confirms that perspective. Annualized Annualized 6 Months* Full Fiscal Year* 5 Years Ending* 10 Years Ending* April 2013-Sept 2013 Oct 2012-Sept 2013 Sept 2013 Sept 2013 Concorde Value Fund 7.56% 15.46% 3.60% 3.92% S&P 500 8.31% 19.34% 10.02% 7.57% Russell 3000 Value Total Return 7.50% 22.67% 8.89% 8.09% Russell 2000 Total Return 13.61% 30.06% 11.15% 9.64% Lipper Multi-Cap Value 9.31% 25.58% 9.50% 7.16% NASDAQ Global Select Market 15.16% 20.70% 12.77% 8.08% * Source – Morningstar, Inc.; US Bancorp Fund Services, LLC Sector and individual stock performances varied widely for the year, yet combined provided the overall positive returns.A few individual weak performances, in addition to more focus on very large cap holdings, contributed to the larger performance gap between smaller and multi-cap indices (Russell 2000 and Lipper Multi-Cap Value).The average cash position in the Fund also added to the differential in performance from indices in the generally rising market.Two sectors with relatively lower fund exposure which had negative performance were basic materials and energy.The one holding in materials was Potash Corporation of Saskatchewan, Inc., which dropped significantly in late July as another potash consortium decision impacted pricing.We believe this is likely to be temporary and continue to hold the position.Many energy related stocks have lagged the overall markets over the last year including several fund holdings.Canadian Oil Sands, Devon Energy and Exxon Mobil Corp. all posted low single digit negative returns, while Kinder Morgan and Occidental Petroleum Corporation, a new holding, contributed modest positive total returns. The sectors contributing most to the Fund’s double digit gain for this year were consumer cyclicals, financial services and healthcare.Among consumer cyclicals, Walt Disney Co., and Viacom rose as reported results, along with the increasing recognition of the value of superior media content, drove investor interest.Fortune Brands Home & Security and Lowe’s Companies both continue to benefit from the recovery in the domestic residential market, particularly in the increased turnover in pre-owned houses.Hanesbrands stock almost doubled during the year as continued good revenue growth, significant balance sheet improvement and the initiation of a dividend all drew attention to the stock which we have held for several years. All of the holdings in the financial services sector are insurance related and each contributed positively to performance. Aon PLC and The Travelers Companies, both long term holdings, had significant double digit total return gains as Aon benefited from improved growth in their business brokerage and employee benefits consulting segments.They are also getting revenue from consulting work on some of the new domestic healthcare exchanges.American International Group and Travelers are both participating in the improving business climate and firming of commercial property and casualty pricing.First American Financial, a previous portfolio holding, is a new position that should benefit from a continued stabilization in residential and commercial real estate activity and therefore the title policy business where they hold a leading position.Reported results for all four of these insurance leaders have been improving.In healthcare, Agilent, HCA Holdings and Johnson & Johnson all rose for the year and Quest Diagnostics contributed a single digit total return decrease.HCA and Johnson & Johnson have benefitted from increasing demand and superior service and product offerings both at home in the US and internationally for Johnson & Johnson.Agilent is a leader in life sciences testing products and services and has recently announced they will separate the remaining electronic measurement business, which has been greeted positively by the investment community.Quest Diagnostics continues to struggle with sluggish demand for some testing segments and weak reimbursement pricing for standard tests; however the company still generates impressive earnings and cash flow. The remaining sectors which contributed smaller positive returns for the year include consumer defensive, industrials and technology.Within consumer defensive, AB Inbev and General Mills both generated approximately 20% total returns for the year.These companies have been reporting good earnings and are increasing inroads into international markets by way of internal product growth and acquisitions.Valuations of these types of defensive product companies have become less compelling and we have taken profits in rebalancing these holdings.In the industrial sector, the current largest percentage group in the fund, returns varied by stock but produced an overall double digit gain.Among the weaker performers, Deere and Hertz Global Holdings were flat to modest negative contributors.Deere, where we have reduced our position, is still generating good results but investors are increasingly concerned regarding slower sales growth in North America.Hertz Global is a new holding that we believe has yet to reflect the positive industry impact of consolidation and the upside potential from their equipment rental business.Fiserv, Union Pacific, United Parcel Service and Waste Management were the best performers of the group. Union Pacific and Waste Management are benefiting from the continued economic recovery, their leading domestic industry positions and strong operating management.We believe both are still undervalued with respect to long term prospects.Fiserv continues to dominate their product offering areas for financial institutions and business has improved as banks in particular are recovering from the financial stress several years ago. United Parcel continues to be a worldwide leader in package delivery and corporate logistics and their investment in international infrastructure is beginning to pay dividends. 2 Lastly in the technology group, Microsoft and Oracle continue as leaders in many of their product and software offerings.Although internal growth is more difficult in these large companies, the stock valuations continue to reflect only modest investor expectations for the future.The financial metrics for both are excellent and worthy of higher valuations in our opinion. Although sacrificing some short term performance for the sake of risk mitigation, the Fund’s solid 15.46% performance for fiscal year 2013 was reflective of the recovery in equities that has been underway for several years.Generally, stock valuations are no longer a bargain, as perhaps they were shortly after the economic collapse of the great recession, but nevertheless they are also not out of line with long term trends.Slow economic growth has likely been discounted into the broad market’s pricing but good opportunities for the disciplined value style investment strategy remain.We will continue to manage the fund with an eye to capital preservation during the current transitory environment as we remain concerned about the awkward political process and its impact on the macro economic backdrop for the markets. Thank you for your continued support. We will continue to strive for the highest professional standards of performance and stewardship in the management of the Value Fund. Best regards, Gary B. Wood, Ph.D. President 3 Concorde Value Fund Performance Comparison 9/30/2013 Value of $10,000 Invested on 9/30/2003 AVERAGE ANNUAL TOTAL RETURN 1 Year 15.46% 3 Years 10.19% 5 Years 3.60% 10 Years 3.92% NOTE: The Russell 3000 Value Index measures the performance of the Russell 3000 Index companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500 consists of 500 selected stocks, most of which are listed on the New York Stock Exchange. It is a widely recognized unmanaged index of stock prices. Past performance is not predictive of future performance. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 CONCORDE VALUE FUND PORTFOLIO HOLDINGS BY SECTOR September 30, 2013 The portfolio’s holdings and allocations are subject to change.The percentages are of net assets as of September 30, 2013. 5 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES September 30, 2013 Fair Percent of Shares Value Net Assets COMMON STOCKS - 88.08% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. BREWERIES Anheuser-Busch InBev NV/SA - ADR (b) CABLE AND OTHER SUBSCRIPTION PROGRAMMING DIRECTV (a) Viacom, Inc. CLOTHING ACCESSORIES STORES Hanesbrands, Inc. CRUDE PETROLEUM & NATURAL GAS EXTRACTION Canadian Oil Sands Ltd. (c) Devon Energy Corp. Occidental Petroleum Corp. DATA PROCESSING Fiserv, Inc. (a) DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS American International Group, Inc. Travelers Companies, Inc. DIRECT TITLE INSURANCE CARRIERS First American Financial Corp. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. GENERAL MEDICAL & SURGICAL HOSPITALS HCA Holdings, Inc. HOME CENTERS Lowe’s Companies, Inc. INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. INSURANCE AGENCIES & BROKERAGES Aon Plc (c) The accompanying notes are an integral part of these financial statements. 6 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) September 30, 2013 Fair Percent of Shares Value Net Assets COMMON STOCKS (continued) INTERNET PUBLISHING, BROADCASTING, & WEB SEARCH PORTALS Blucora, Inc. (a) $ % LINE-HAUL RAILROADS Union Pacific Corp. LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. MEDICAL LABORATORIES Quest Diagnostics, Inc. NATURAL GAS DISTRIBUTION Kinder Morgan, Inc. PASSENGER CAR RENTAL Hertz Global Holdings, Inc. (a) PETROLEUM REFINERIES Exxon Mobil Corp. PHARMACEUTICAL PREPARATION MANUFACTURING Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan - ADR (b) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. SOLID WASTE LANDFILL Waste Management, Inc. WOOD KITCHEN CABINET & COUNTERTOP MANUFACTURING Fortune Brands Home & Security, Inc. TOTAL COMMON STOCKS (Cost $6,329,088) PREFERRED STOCKS - 2.68% AIRCRAFT ENGINE & ENGINE PARTS MANUFACTURING United Technologies Corp., 7.50%, 08/01/2015 TOTAL PREFERRED STOCKS (Cost $277,020) The accompanying notes are an integral part of these financial statements. 7 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) September 30, 2013 Fair Percent of Shares Value Net Assets SHORT-TERM INVESTMENTS - 9.60% First American Prime Obligations Fund - Class Y, 0.02% (d) $ % The STIC Prime Portolfio - Institutional Class, 0.02% (d) Fidelity Institutional Money Market - Select Class, 0.01% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $1,083,056) Total Investments (Cost $7,689,164) - 100.36% Liabilities in Excess of Other Assets - (0.36)% ) ) NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. (c) Foreign issued security traded over-the-counter in the U.S. (d) Rate shown is the 7-day yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 8 CONCORDE VALUE FUND STATEMENT OF ASSETS AND LIABILITIES September 30, 2013 ASSETS Investments in securities, at fair value (cost $7,689,164) $ Receivables Investment securities sold Dividends Interest 13 Prepaid expense Other asset TOTAL ASSETS LIABILITIES Payable for investment securities purchased Investment advisory fee payable Accrued expenses TOTAL LIABILITIES NET ASSETS $ Composition of Net Assets: Net capital paid in on shares of capital stock $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation on investments NET ASSETS $ Capital shares outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 9 CONCORDE VALUE FUND STATEMENT OF OPERATIONS For the Year Ended September 30, 2013 Investment income Dividends (net of foreign withholding taxes of $6,047) $ Interest Total investment income Expenses Investment advisory fees (Note 5) Administration fees Fund accounting fees Professional fees Transfer agent fees Printing, postage and delivery Other expenses Custodian fees Directors fees Federal and state registration fees Insurance expense Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN FROM INVESTMENTS Net realized gain from investments in securities Net increase in unrealized appreciation on investments in securities NET REALIZED AND UNREALIZED GAIN FROM INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 10 CONCORDE VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended Sept. 30, 2013 Sept. 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income $ $ Net realized gain (loss) from investments ) Net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS – NET (Note 3) ) ) Total increase in net assets NET ASSETS Beginning of year End of year (including undistributed net investment income of $25,654 and $20,358, respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 CONCORDE VALUE FUND FINANCIAL HIGHLIGHTS Year ended September 30, PER SHARE OPERATING PERFORMANCE(1): Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) — From net realized gains — ) Total distributions ) — — — ) Net asset value, end of year $ TOTAL RETURN % % %) % %) RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in thousands) $ Ratio of expenses to average net assets % Ratio of net investment income (loss) to average net assets % % %) %) %) Portfolio turnover rate 34
